HOLDAWAY, Judge,
concurring:
The Secretary’s position before this Court, to be substantially justified within the meaning of EAJA, does not require that he prevails. He need merely to present a litigation position that is reasonable within the context of the adversarial nature of the proceedings. Indeed, it is important in an adversarial system that both parties defend their respective interests in a strong and effective manner. In this regard it must be remembered that the Secretary is not merely representing the departmental interests, he is, in a larger sense, representing the taxpayers of this country and defending the public fisc from the payment of unjustified claims. Of course, a frivolous defense by the Secretary is no more acceptable than a frivolous appeal by a Veteran. The EAJA is one sided in “punishing” only the former. That is a policy determination made by Congress. In any event, an interpretation of “substantially justified” that is unduly liberal in favoring claimants may have the unfortunate effect of deterring the Secretary from taking reasonable positions before this Court and thus presenting the kind of vigorous defense of the public fisc that the taxpayers have a right to expect. Insofar as “positions” at the administrative level are concerned these are taken -in a, presumably, nonadversarial proceeding. But see Bailey v. West, 160 F.3d 1360 (Fed.Cir.1998) (wherein majority of that Court infers Veteran’s Judicial Review Act changed nonadversarial nature of claims system). The position of the Secretary at the administrative level is the adjudicative decision. Nonetheless, even given the putatively non adversarial and paternalistic nature of the proceeding, the veteran’s interest is not the only one that the Secretary and his delegates must consider. If that were so all claims would be paid, no questions asked— the ultimate “pro veteran” position. There is a duty to ensure that, insofar as possible, only claims established within the law are paid. The public fisc and the taxpayer must be protected from unjustified claims. Therefore, as in the litigation environment, an unduly liberal interpretation of the EAJA that would deter an adjudicator from reasonably balancing these conflicting interests in the decision he made would be wrong. It would, in the short run, favor individual claimants. In the long run it would, in my opinion, subvert the system root and branch.